Citation Nr: 0327631	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  91-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, including as secondary to service-connected 
residuals of a gunshot wound of the back.

2. Entitlement to an increased rating for service-connected 
residuals of a gunshot wound of the back, currently evaluated 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions.  The issues on 
appeal are entitlement to service connection for a 
psychiatric disorder (including as secondary to service-
connected residuals of a gunshot wound of the back), and 
entitlement to an increase in a 20 percent rating for 
service-connected residuals of a gunshot wound of the back.  
The requested benefits were denied in a January 1994 Board 
decision, but that Board decision was vacated and remanded by 
a November 1995 order of the U.S. Court of Appeals for 
Veterans Claims (Court).  In a decision dated in July 1999, 
the Board denied the issue of service connection for a 
psychiatric disability, and remanded the issue of an 
increased rating for gunshot wound residuals.  The veteran 
again appealed to the Court, and the last Board decision (on 
service connection for a psychiatric disorder) was vacated 
and remanded by a November 2000 Court order.  The Board last 
remanded the case in August 2001.


FINDINGS OF FACT

1.  The veteran's current depression is due, at least in 
part, to his service-connected residuals of a gunshot wound 
of the back.

2.  Service-connected residuals of a gunshot wound of the 
back do not involve more than moderate muscle injury, but 
this condition results in severe limitation of motion of the 
lumbar spine.  


CONCLUSIONS OF LAW

1.  A portion of the veteran's current depression is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2003).

2.  The criteria for a 40 percent rating for residuals of a 
gunshot wound to the back have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, § 4.73, 
Diagnostic Code 5320 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from April 
1951 to November 1953.

A review of the veteran's service medical records shows that 
on medical examination performed for pre-enlistment purposes 
in December 1950, no abnormalities were noted with respect to 
the veteran's psychiatric system.  In April 1951, shortly 
after commencing active duty, the veteran was seen for 
complains of headaches.  The examiner noted that he was on 
the verge of tears on questioning and that he strongly wanted 
to go home; he was referred for a psychiatric consult. On 
subsequent examination, the examiner noted that the veteran 
was underage (he was 17 at the time) and had a number of 
anxieties; the diagnostic impression was a passive dependent 
personality.  A November 1951 outpatient treatment note 
indicates that the veteran was shot in the back while on 
furlough at home, about a week earlier, in October 1951.  The 
veteran related that he and a friend had been shooting at 
rats; that he was struck in the back by scatter shot from his 
friend's .22 caliber gun; and that he was seen at a local 
hospital for the injury.  A surgery clinic consultation noted 
that he had been shot from a distance of six feet, and that 
he had gotten in front of his friend who was shooting.  He 
had multiple punctate areas on the back, with small lead shot 
expressible.  There was no infection, and no need for further 
treatment.  

A hospital discharge summary shows that the veteran was 
hospitalized for one week in May 1952 after making a feeble 
attempt at cutting his wrist. The examiner noted that the 
veteran had just returned from being absent without leave 
(AWOL) and had been told he would receive a court-martial. It 
was noted that the veteran had joined the service to get away 
from home and that he had been married for about 6 weeks. On 
admission, he showed some depressive features and was upset 
and tearful. He said he could no longer stand the Air Force 
and showed many immature traits. After counseling and talks 
with his commanding officer he "settled down" and expressed a 
desire to return to duty. The examiner opined that because of 
the veteran's immature personality his ability to make a 
satisfactory readjustment was in some doubt, and an 
administrative separation might be necessary in the future. 
The discharge diagnosis was emotional instability reaction, 
acute, mild, manifested by abortive attempt at suicide and 
excitability; stress moderate; predisposition moderate; 
impairment minimal at present - improved, existing prior to 
service. On hospital discharge, the veteran's physical 
profile (PULHES) included S-2 (slightly below normal) for the 
psychiatric system.

A June 1952 treatment note shows that the veteran was 
interviewed and was making a satisfactory adjustment since 
his release from the hospital. A September 1952 treatment 
note shows that the veteran presented for counseling after 
his request for a hardship discharge was disapproved, and 
said he was upset. The examiner noted that the veteran needed 
some support to accept his disappointment regarding the 
denial of his request. A subsequent psychiatric treatment 
note dated in late September 1952 shows that the veteran was 
interviewed, and there was no need for further therapy.

A January 1953 treatment note shows that the veteran was 
referred for a psychiatric consultation by his commanding 
officer, as he complained of back pain despite the lack of 
evidence of physical disease of the back and the lack of 
response to symptomatic treatment. The examiner noted that 
the veteran had been hospitalized for a feeble suicide 
attempt in April 1952, had been seen after that for emotional 
upset, and had been AWOL on two occasions. The examiner 
indicated that there was no evidence of abnormal mental 
content, opined that the veteran was a very immature young 
man with very egocentric motivation, and found no need for 
further therapy.

On medical examination performed for separation purposes in 
October 1953, the veteran's psychiatric and musculoskeletal 
systems were listed as normal, and his physical profile 
(PULHES) included S-1 (normal) for the psychiatric system. 
The veteran was released from active duty in November 1953.

On medical examination performed for the Air Force Reserve in 
May 1958, the veteran's psychiatric and musculoskeletal 
systems were listed as normal, and his physical profile 
(PULHES) included S-1 (normal) for the psychiatric system. In 
a report of medical history completed in May 1958, the 
veteran denied a history of depression, excessive worry, and 
nervous trouble.

Private medical records dated from 1958 to 1988 reflect 
treatment for a variety of conditions.  Low back pain was 
first noted in June 1960, when he was hospitalized in Duke 
University Medical Center for treatment of a crush injury 
sustained after a car fell on him.  He was diagnosed with 
traumatic rupture of the left hemi-diaphragm, right 
hemothorax, rib fractures, and fractures of multiple thoracic 
and lumbar vertebrae of the spine.

In March 1976, he was seen in the emergency room of a private 
hospital show that the veteran was treated for a suicide 
attempt with multiple drug overdose.  He reported that his 
wife and daughter had left him.  It was recommended that he 
be committed for suicide precautions.  Complaints noted in 
connection with treatment at Duke University Medical Center 
in June 1978 included occasional depression.

An outpatient treatment note from J. L. Frank, M.D., dated in 
April 1983 shows that the veteran reported a 23-year history 
of pain of the low back and right leg since he was crushed by 
a car, worsening over the past two years.  It was noted that 
he also had a gunshot wound to the back in 1951 when a friend 
was going to see if some rat shot would penetrate the skin, 
which it obviously did, but he had no serious sequellae from 
that.  The diagnosis was degenerative arthritis of the 
lumbosacral spine, with right radiculopathy on the basis of 
possible intervertebral disc pathology, or more likely spinal 
stenosis, with an old injury to the lumbar spine with 
transverse process fractures of L1 to L4 on the right.

In May 1983 the veteran was hospitalized in Durham County 
General Hospital for treatment of his back.  He reported a 
23-year history of back pain since he was crushed by a car 
which fell from a hoist.  He also reported a history of 
depression. He underwent a myelogram, a bilateral laminectomy 
at L3 and L4, and a partial bilateral L5 nerve root 
exploration at L3 and L4.  The diagnosis was spinal stenosis.  
On admission in May 1984, he reported two prior back 
injuries; he said he was crushed under a car in 1960, and 
fell out of a second story building in 1982.  He underwent a 
lumbar myelogram, a right L2 and L3 laminectomy, and a right 
L2 and L3 foraminectomy with "fasidectomy."  The diagnoses 
were right L2-3 and L3-4 spinal stenosis, bilateral inguinal 
hernias with post-traumatic abdominal wall hernia, and 
obesity.

In November 1985, the veteran submitted claims for service 
connection for a back disability and a psychiatric disorder.  
He reported post-service treatment for depression at John 
Umstead Hospital, and at a Mental Health Clinic in Henderson, 
North Carolina.  By a letter to the veteran dated in December 
1985, the RO asked him to provide medical evidence regarding 
the above treatment. He did not submit such evidence.

At a January 1986 VA psychiatric examination, the veteran 
reported a history of depression for a period of years.  He 
reported that he was treated for depression in service, at 
John Umstead Hospital in the 1970s, and more recently at a 
local mental health center, although he had not attended the 
center in recent months.  He said he still experienced 
chronic depression.  The diagnosis was atypical depression.

A VA examination was conducted in January 1986.  X-ray 
revealed multiple bird shot in the soft tissue of the back, 
lower right side, and lower right chest.  The diagnosis was 
gunshot wound of the back.

In a March 1986 decision, the RO established service 
connection for residuals of a gunshot wound of the back, with 
a 20 percent rating, and denied service connection for a 
psychiatric disorder.

Records from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits in February 
1987. The SSA found that he had severe degenerative disc 
disease with limitation of back motion and pain, and a 
dysthymic disorder.

In a May 1988 decision, the Board, in pertinent part, denied 
service connection for herniated nucleus pulposus with spinal 
stenosis.

VA outpatient treatment records dated from 1988 to 1990 
reflect treatment for a variety of conditions including 
recurrent major depression, back pain, diabetes mellitus, and 
hypertension.

The veteran testified at a hearing before the RO in July 1990 
regarding his service-gunshot wound residuals.  He added that 
he had another injury to his back and was unsure which 
complaints related to which injury.

A VA discharge summary shows that the veteran was 
hospitalized for almost three weeks in October 1990.  On 
admission he complained of worsening depression, and the 
examiner noted that the veteran had numerous psychosocial 
stressors including chronic low back pain, a wife with 
terminal illness, and a chaotic situation with his children. 
The veteran reported two suicide attempts: in 1952, due to 
chronic pain, and in 1976, after an argument with his wife.  
The examiner noted that during the hospital course, it 
appeared that the veteran's social situation and his chronic 
pain significantly affected his depression.  The discharge 
diagnoses were as follows: Axis I: recurrent major 
depression, and Axis III: hypertension, diabetes mellitus, 
chronic back pain secondary to lumbar stenosis and cervical 
spondylosis, status post kidney stone removal in September 
1990, status post L3-L5 lumbar laminectomy in 1983, and 
ventral hernia.

By a letter dated in May 1991, the veteran asserted that he 
had a back disability during service prior to being shot in 
the back.  He claimed that after he was shot during service, 
he became so depressed about his back pain that he had a 
nervous breakdown and attempted suicide.  He reiterated these 
assertions in subsequent statements.

At a December 1991 VA psychiatric examination, the veteran 
complained of depression of longstanding duration, and said 
in recent months he had more difficulty with claustrophobic 
feelings and said that he was only able to do a small amount 
of things during the day due to his physical limitations 
which increased his feelings of tension and depression.  The 
diagnosis was major depression, and the examiner indicated 
that the specific cause of the veteran's depression was not 
known but that it was his opinion that the stress of the 
veteran's continuing low back pain was a contributing factor.

On a VA orthopedic examination in December 1991, the veteran 
stated that he had a history of a gunshot wound to the back 
in 1951.  He stated that he had been treated in the emergency 
room, where they had taken out multiple pieces of buckshot 
and released him the same day.  The veteran complained of 
muscle spasms and an inability to lie on his back since the 
accident.  His current complaints included multiple aches and 
pains in the back and extremities.  Upon examination of the 
back, there was a well-healed left thoracotomy scar and lower 
midline lumbar scar.  When asked to point out the area 
involving the gunshots, the veteran pointed to the mid-
thoracolumbar area; there were scattered small scars with no 
palpable foreign bodies noted. There was no palpable spasm.  
The veteran had 30 degrees flexion, 20 degrees extension, and 
20 degrees of lateral bending of the back. The veteran was 
able to heel and toe stand without difficulty.  X-ray of the 
lumbar and thoracic spine revealed multiple metallic 
radiopaque foreign bodies in the soft tissues of the back.  
The diagnosis was status post gunshot wound to the back with 
residual pain.

In an addendum dated in February 1992, the examiner said that 
due to the history and nature of the injury from the 22 
rifle, and that fact that he left the hospital the same day 
with only superficial injuries, he did not feel that the 
degenerative changes noted on X-rays in the thoracic or 
lumbar spine were causally related to the service-connected 
gunshot wound.  

By a letter dated in May 1994, the veteran said, "I have 
never contended that my nervous breakdown was caused only by 
my gunshot wound. My nervous condition was caused by physical 
strain on my back in basic training and my duties in the mess 
hall of Scott Air Force Base."

VA outpatient treatment records dated from 1992 to 1995 
reflect treatment, including medication, for depression; he 
was also treated for back and neck pain. In May 1995, he 
underwent a bilateral nerve root decompression at L5.  

At a September 1996 Board hearing, the veteran reiterated 
many of his assertions. He said he attempted suicide during 
service due to back pain.  He said his second suicide 
attempt, after separation from service, was also due to back 
pain and frustration due to his inability to work.

At a January 1997 VA psychiatric examination, the veteran 
complained of depression, hopelessness, and suicidal 
ideation.  The diagnoses were history of major depression, 
history of adjustment disorder, and depression, not otherwise 
specified.  He opined that the veteran's depression was 
usually worsened in relationship to ongoing stressors in his 
life, which would indicate that it was more on a reactive 
basis than an ongoing independent depression.  He opined that 
the veteran's psychiatric symptoms were not related to his 
residuals of his superficial wounds suffered when he had rat 
pellets shot in his back.  The examiner indicated that 
psychological testing was planned.

In January 1997, VA psychological testing was performed.  The 
veteran complained of chronic back pain, depressed mood, 
sleep disturbance, and severe financial problems.  He 
reported incurring a gunshot wound to the back during service 
in 1951, in which a friend, using a .22 caliber rifle, shot 
several loads of ammunition into his back.  He said he was in 
intense pain for several days, underwent surgery, and had 
ambulation therapy.  He said he felt this trauma had a 
negative impact on his earning potential, employment, and 
interpersonal relationships, and that such injuries therefore 
resulted in many psychological scars, most notably 
depression. The veteran did not report any other medical 
history regarding his back.  The examiner noted that the test 
results from the Mississippi Scale suggested significant 
endorsement and possible over-reporting of post-traumatic 
stress disorder (PTSD) symptoms, and that such results 
suggested an invalid profile.  He stated that it was likely 
that the veteran over-reported symptoms in order to signify 
the need for help.  The psychologist opined that the veteran 
did seem to have experienced chronic depression related to 
the medical problems resulting from his gunshot wounds.  The 
Axis I diagnosis was dysthymic disorder, and the Axis III 
diagnoses were chronic back pain related to a gunshot wound 
in 1951, degenerative joint disease, diabetes mellitus, and 
cardiovascular problems.

A VA discharge summary shows that the veteran was 
hospitalized for approximately one week in January 1997.  He 
presented with complaints of feeling gloomy.  The discharge 
diagnoses were as follows: Axis I: major depression, Axis 
III: diabetes mellitus, hypertension, and chronic back pain, 
and Axis IV: moderate stressors, including financial 
difficulties, dealing with pain, loss of his wife (who died 
in 1994), and multiple problems with adult children.

On a VA examination of the spine in February 1997, the 
veteran gave a history of a gunshot wound to the back, which 
was apparently in the upper back and from rat-type pellet in 
a 21-gauge rifle.  Later he underwent a thoracotomy for a 
crush injury in 1960, and later started having back trouble, 
with several surgeries.  On examination, the veteran had 
limitation of motion and objective evidence of pain on 
motion.  The diagnosis was status most multiple laminectomies 
of lumbosacral spine with limited motion, secondary to crush 
injury, not gunshot wound.  X-rays showed rather extensive 
post-surgical and degenerative changes involving the mid and 
lower lumbar spine, and multiple shotgun pellets at the 
thoracolumbar junction posteriorly.  

In an April 1997 addendum, the VA psychiatrist who performed 
the January 1997 VA examination indicated that he had 
reviewed the results of psychological testing, and found no 
evidence of ongoing major depression, and the results were 
consistent with an invalid profile of over-reporting 
symptoms. He opined that the veteran's present condition was 
neither caused nor worsened by his service-connected injury, 
and noted that a physical examination did not reveal any 
injury secondary to a gunshot wound.

A VA outpatient treatment record dated in August 1997 noted 
severe facet degeneration of L4-5 and L5-S1, disc disease 
with cord compression, and severe right paraspinous atrophy 
with compensatory hypertrophy.  It was noted that this was a 
very damaged lumbar spine, possibly related to service-
connected shotgun wound.  

At a July 1998 VA psychiatric examination, the veteran 
reported a long history of a depressive disorder, and prior 
suicide attempts. The examiner indicated that he had reviewed 
the veteran's claims file, and opined that the information 
did not indicate that the veteran's service-connected 
disabilities caused or worsened his depression. The diagnosis 
was depressive disorder not otherwise specified.

On a VA examination of the spine in July 1998, the examiner 
noted he had reviewed the records.  The veteran reported a 
history of having been shot while in service, with rat shot 
from a 22 rifle.  Bullets or pellets were removed at the 
time.  The veteran said that when he was shot, he hurt his 
back falling on the concrete roadway on his buttocks.  X-rays 
of the thoracic spine disclosed scattered metallic pellets 
about the posterior soft tissue. The diagnosis was gunshot 
wound to the upper and lower back, with marked difficulty 
secondary to a fall that the veteran sustained after being 
shot, and severe degenerative disc disease in the lumbosacral 
spine.   

According to a June 1998 letter from Dr. Frank, it was noted 
that it was felt that the veteran was totally and permanently 
disabled which started while he was in the armed forces at 
the time of the shotgun wound, and that he thought this was a 
service-connected disability.  

A VA psychiatric examination was conducted in October 2002.  
The veteran said he began having difficulties in 1950, when 
he was home on leave and a neighbor shot him in the back with 
a 22-caliber rifle that was loaded with rat shot.  He was 
taken to a hospital where they picked out some of the shot 
and sent him home.  He said he had been in chronic pain since 
then, as well as irritable.  He said he cut his wrist in 
service because he felt he was being laughed at, and could 
not get any help for his back.  He said he made another 
suicide attempt in the 1970s.  After a review of the record, 
the examiner diagnosed depressive disorder (not otherwise 
specified) and a  personality disorder (not otherwise 
specified).  It was commented that the veteran had 
demonstrated over a significant period of time, most of his 
life, a longstanding maladaptive pattern of impaired 
interpersonal relationships and difficulty in tolerating 
stress.  He had demonstrated impulsivity with frequent 
suicidal gestures, felt to be consistent with a personality 
disorder.  His personality disorder may have made him more 
susceptible to a greater intensity symptoms of his physical 
condition.  

On an October 2002 VA muscle examination for a back 
condition, the veteran said he had been shot twice in 1951 
with a #22 rifle loaded with rat shot, which he said was a 
spray type of buckshot.  He said he buckled over backward, 
fell over the curb, and hurt his back.  Since then it had 
been gradually worsening.  He said he had had four 
operations.  It was noted that the photos indicated, as the 
veteran stated, that the shot would come to the surface, and 
he would pull them out from time to time.  Current findings 
were reported, including degrees of low back range of motion 
which were indicative of severe limitation of motioin.  The 
diagnoses were gunshot wound to the back with both an impact 
on the back sufficient to produce damage and then a fall on 
the curb enough to produce damage in 1951; history of a car 
motor falling on the chest in 1960, requiring thoracotmy 
operation for correction of the the chest problem in 1960, 
and operations of the lower back in 1983, 1984, and 1995 for 
correction of severe degenerative disc disease and fusion of 
the lower back; and severe limitation of motion of the lumbar 
spine at the present time.  

In March 2003, the veteran testified at an RO hearing 
regarding his back and psychiatric problems.  

In April 2003, the doctor who performed the October 2002 VA 
physical examination was asked to separately identify the 
signs, symptoms, and impairment due solely to the service-
connected gunshot wound of the back.  In a response bearing 
dates in late April and early May 2003, the doctor said that 
injuries to the spine require almost 15 years to produce 
changes of degenerative disc disease, and that in his 
opinion, the veteran had sufficient back injury from the 
gunshot wound and the impact from the fall at the time to 
cause the findings that later required surgery in 1983 to 
1995.  The doctor discounted the 1960 injury (from a car 
motor falling on the chest) as the source of the problem.  
The doctor also suggested that the veteran's back pain led to 
his psychiatric problems.

In June 2003, this same VA examiner was again asked to 
provide an opinion as to the signs, symptoms and impairment 
due solely to the gunshot wound of the back, as distinct from 
any other injuries.  In a June 2003 reponse, the doctor said 
that the only signs of the gunshot wound were the shell 
fragments in the back that were still coming out from time to 
time, and back pain.  He added, however, that if the usual 
result of injury that causes further disability is considered 
as part of the original gunshot wound, then the signs of 
disease of the lumbar spine are considered as caused by the 
veteran's gunshot wound of the back.  

In July 2003, the veteran submitted lay statements from 
friends and relatives, and these describe his ailments.

II.  Analysis

The file shows that by correspondence, the rating decision, 
the statement of the case, supplemental statements of the 
case, vacated Board decisions, and Court pleadings, the 
veteran has been informed of the evidence necessary to 
substantiate his claims, and of his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



A.  Service connection for a psychiatric disorder

The veteran claims service connection for a psychiatric 
disorder, including as due to service-connected residuals of 
a gunshot wound of the back.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability; compensation 
may be provided for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 8 Vet. App. 374 
(1995).

On multiple occasions during and after service, the veteran 
has been noted to have a personality disorder.  The 
personality disorder may not be service connected, although a 
superimposed acquired psychiatric disorder (such as chronic 
depression) may be service-connected.  There have been 
isolated findings of depression since service, and more 
recent records (including the latest VA examination) show a 
chronic depressive disorder (coexisting with a personality 
disorder).  There are conflicting medical opinions, by both 
psychiatric examiners and physical examiners, as to whether 
the veteran's chronic depression is due, at least in part, to 
his service-connected residuals of a gunshot wound of the 
back.  As noted in the Allen case, secondary service 
connection may be granted when an established service-
connected condition results in an additional increment of 
disability of another disorder.  

After review of all the evidence, and applying the benefit-
of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board finds 
that the veteran's current depression is due, at least in 
part, to his service-connected residuals of a gunshot wound 
of the back.  A portion of the veteran's current depression 
is proximately due to or the result of a service-connected 
disability.  Accordingly, secondary service connection for a 
psychiatric disorder, last diagnosed as depression, is 
granted.

B.  Increased rating for residuals of gunshot wound of the 
back

Service-connected residuals of a gunshot wound of the back 
are rated 20 percent, and the veteran claims a higher rating.

Disability ratings are determined by the application of the 
VA's schedule of ratings, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.73, Code 5320, for rating injury to 
muscle group (MG) XX, it is noted that the function of this 
MG is postural support of the body, and extension and lateral 
movements of the spine; and the muscles involved in this MG 
include  the spinal muscles, sacrospinalis.  Injury to MG XX 
of the lumbar spine is rated 20 percent when moderate, and 40 
percent when moderately severe.

After review of all the evidence, it does not appear that the 
veteran's service-connected residuals of a gunshot wound of 
the back are more than moderate (20 percent) under the 
provisions of Code 5320.  Historic and recent medical records 
collectively show little in the way of lasting muscle damage 
from the service injury, and the degree of muscle injury is 
no more than moderate within the meaning of Code 5320.  See 
38 C.F.R. § 4.56 (factors to be considered in rating muscle 
injuries).

However, in the judgment of the Board, the service-connected 
residuals of a gunshot wound of the back may alternatively be 
rated under the criteria of limitation of motion of the 
lumbar spine.  Limitation of motion of the lumbar spine is 
rated 20 percent when moderate, and 40 percent when severe.  
38 C.F.R. § 4.71a, Code 5292.  [The Board notes that there 
are also more recent rating criteria for back conditions (see 
68 Fed.Reg. 51454 (2003)), but they will not be used, since 
they would not be more favorable to the veteran.]  The latest 
VA examination shows findings of severe limitation of motion 
of the low back, and the examiner attributed this to the 
service-connected residuals of a gunshot wound of the back.  
Admittedly, some other evidence suggests that the limitation 
of motion of the low back may be largely due to a non-
service-connected problem, but the evidence is in equipoise 
on this point.  

Applying the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b), the Board finds that service-connected residuals 
of a gunshot wound of the back result in severe limitation of 
motion of the lumbar spine, warranting an increased rating to 
the 40 percent level under Code 5292.


ORDER

Secondary service connection for a psychiatric disorder, last 
diagnosed as depression, is granted.

An increased rating, to 40 percent, for residuals of a 
gunshot wound to the back is granted.



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



